Order, Supreme Court, New York County, entered September 18,1979, which required defendant New York City Housing Authority to produce available records concerning complaints for the five-year period prior to the accident with respect to the particular stove model involved in the accident for all authority projects, unanimously modified, on the law, on the facts, and in the exercise of discretion, to the extent of limiting discovery to records of complaints about the particular stove model involved in the accident for the three-year period prior to the accident, and limited to such stoves installed in Vladek Houses, the project wherein the accident occurred, and, as so modified, affirmed, without costs and disbursements. On March 30, 1975, a kitchen stove in the Vladek Houses project, managed by defendant New York City Housing Authority, exploded in the apartment occupied by plaintiff, thereby injuring her. Plaintiff sought discovery in connection wth a deposition with respect to reports and complaints received by the authority regarding any stove which may have been involved in similiar accidents. Such discovery, unlimited in time and place was clearly too broad. Plaintiff is entitled to reasonable discovery, that is, to discover complaints, if any, made to the authority respecting the same stove model for a reasonable period prior to the accident, which period under the circumstances herein we set at three years. Further, the project wherein the accident occurred contains 1,771 apartments, and the same parameter of reasonableness requires on this record limiting discovery to this housing project. To require production of complaints with respect to all of the authority’s projects is, at this stage, burdensome and oppressive. A blunderbuss approach to discovery seeking a wholesale fishing expedition is improper (see Butler v District Council 37, Amer. Federation of State, County & Municipal Employees, AFL-CIO, 72 AD2d 720). Concur — Sullivan, J. P., Markewich, Lupiano, Silverman and Carro, JJ.